Citation Nr: 1604159	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a disorder caused by heat stroke or exhaustion.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1970, and had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In December 2011, the Board remanded the appeal for further development.

In November 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The Board previously determined in the December 2011 remand that although the Veteran's claim for a disorder caused by heat stroke or exhaustion was denied in a final rating decision in July 2005, because relevant service department records were received that existed but had not been previously associated with the claims file, the claim would be reconsidered.  BVA Remand, p. 3-4; 38 C.F.R. § 3.156(c).  The Board has thus characterized the claim to reflect that it will be considered without the requirement that new and material evidence be received.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2015 hearing, the Veteran's attorney discussed that the Veteran's  physician was in the process of generating medical evidence to support his claims.  See Hearing Transcript, p. 6-7.  Any such evidence must be requested.

While additional service personnel records, service treatment records, and records containing summaries of retirement points have been associated with the record since the Board's remand, in December 2011, the Board directed the RO to verify the "exact dates" of the Veteran's periods of ACDUTRA and INACDUTRA.  The exact dates of these periods of service are still unclear and must be ascertained to adjudicate the claims.  Stegall v. West, 11 Vet. App. 268 (1998).  

At the November 2015 hearing, the Veteran requested that the VA examinations ordered by the Board in December 2011 be rescheduled, due to the fact that he was recovering from back surgery when the examinations were scheduled previously.  Given this, the Board finds good cause to reschedule the examinations.  38 C.F.R. § 3.655.  On remand, a VA examination on the claim for a disorder caused by heat stroke or exhaustion must also be afforded.

While it does not appear that a May 2013 letter complies with the Board's remand for notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), VAOPGCPREC 6-2014 has since been issued, concluding that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.   Further remand as to this matter is thus unnecessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* any records newly generated by the Veteran's physician(s), as discussed at the November 2015 hearing (Hearing Transcript, p. 5-7)

Upload these records in separate electronic files to VBMS.

2.  Contact the Veteran's Army National Guard unit or other appropriate entity and request that it provide THE EXACT DATES of the Veteran's periods of ACDUTRA and INACDUTRA.  A summary of these dates must be clearly set forth in the record.

3.  Consider whether the claim for service connection for hypertension may be allowed upon review of any evidence newly received from the Veteran's physicians.  
If not, afford the Veteran a VA examination to determine the etiology of his hypertension.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The exact dates of service, including INACDUTRA and ACDUTRA, should be identified for the examiner.

The examiner must then provide an opinion as to (i.) whether hypertension began in or is related to any incident of service, including any episode of heat stroke or exhaustion, and (ii.) whether hypertension manifested within one year of separation from active duty.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* April 1996 blood pressure reading of 140/90.  VBMS Entry December 19, 2014, p. 36/67.

* March 2000 blood pressure reading of 148/94.  VBMS Entry December 19, 2014, p. 40/67.

* June 2000 blood pressure reading of 160/98.  VBMS Entry March 6, 2008, p. 8/9.

* January 2005, June 2005, and October 2005 medical records documenting "elevated blood pressure readings without diagnosis of hypertension."  VBMS Entry October 3, 2007.

* March 2006 Report of Medical Assessment documenting hypertension.  VBMS Entry September 15, 2006, p. 10/54.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Consider whether the claim for service connection for an acquired psychiatric disorder may be allowed upon review of any evidence newly received from the Veteran's physicians.  If not, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The exact dates of service, including INACDUTRA and ACDUTRA, should be identified for the examiner.

The examiner must then provide an opinion as to (i.) whether an acquired psychiatric disorder began in or is related to any incident of service, including any episode of heat stroke or exhaustion, and (ii.) whether a psychosis manifested within one year of separation from active duty.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* April 1968 Report of Medical History indicating the Veteran experienced "nervous trouble."  VBMS Entry May 19, 2005, p. 22/93.

* April 1996 Report of Medical History indicating the Veteran experienced "nervous trouble."  VBMS Entry May 19, 2005, p. 25/93.

* January 2005, June 2005, and October 2005 medical records documenting anxiety.  VBMS Entry October 3, 2007.

* April 2006 and August 2006 VA treatment records documenting anxiety and depression.  VBMS Entry September 1, 2006.
* 2015 private medical records documenting auditory and visual hallucinations.  VBMS Entry August 24, 2015.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  Consider whether the claim for service connection for a disorder caused by heat stroke or exhaustion may be allowed upon review of any evidence newly received from the Veteran's physicians.  If not, afford the Veteran a VA examination to determine the etiology of any disorder caused by heat stroke or exhaustion.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The exact dates of service, including INACDUTRA and ACDUTRA, should be identified for the examiner.

The examiner must then provide an opinion as to (i.) whether the Veteran has any disorder caused by heat stroke or exhaustion, and (ii) whether such a disorder began in or is related to any incident of service.
As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* June 2002 episode of heat exhaustion while serving on ACTUTRA, and July 2003 episode of heat exhaustion while serving on INADUTRA. December 2011 Board Remand, p. 4; VBMS Entry October 3, 2007.

* Records dated from June 2000, August 2001, January 2002, April 2002, November 2002, May 2005, November 2005, March 2006, April 2006, September 2006, documenting heat exhaustion.  VBMS Entry October 3, 2007, p. 2/77, 4/77, 7/77; VBMS Entry September 15, 2006, p. 10/54, 13/54, 20/54, 27/54; VBMS Entry December 19, 2014, p. 39/89; VBMS Entry May 19, 2005, p. 42/93.

* Buddy statements of S.B., J.B., and T.O. discussing the Veteran's episodes of heat exhaustion during service.

* VA finding that the "dates and circumstances
surrounding your episodes of heat cramps and heat exhaustion during your stints of active duty
for training are well documented and are not in dispute."  June 2008 Statement of the Case, September 2009 Supplemental Statement of the Case.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

